DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps (flow diagram) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting all data for all measured markers that describe a cell population, then finding a best subdivision of each subset amongst all two part splits independent of the markers used to find the sample, then splitting populations of measurable parameters of interest into subsets of cell population, identifying differences between cell population and creating a functional subpopulations of cells according to the amount of each measurable parameter/maker on the cell so that the cells in each functional subpopulation are more like each other than the other cells. The limitations of collecting, determining, and translating as drafted are a process that under the broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of a generic computer. That is, other than reciting “a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, “collecting”, “determining”, and “translating” under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of a computer component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a generic computer, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element – a computer as software stored in a storage medium for preforming the above steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of collecting, determining and translating) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer as software in a storage medium to perform the above steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/060486 A1.
Claim 1
 	WO 03/060486 A1 discloses collecting all data for all measured markers that describe a cell population; using a computer as software stored in a storage medium, finding a best subdivision of each subset amongst all two part splits independent of the markers used to find the sample (Any number of devices could be used as the control apparatus 33 for the present invention. Preferably, the control apparatus 33 includes a computer system 34. The computer system 34 can include one or more data input/output structures operatively coupled to one or more of the analyzer devices 24 and a corresponding fluid flow controller 26. Further, for example, the control apparatus 33 can further include signal conditioning electronics to per orm, if desired, analog to digital conversion, filter and/or amplify the signals from the analyzer devices 24 to be provided to the computer system 34 (e.g., measurement data) and provide signals for controlling the operation of the analyzer devices 24 and/or the fluid flow controllers 26 in real-time. Preferably, the computer system 34 of the controller apparatus 33 can be used in performing and/or assisting in performing data analysis on the measurements taken by the analyzer devices 24.The computer system 34 can also include, besides other things, memory for storing one or more programs and/or for use in executing and/or assisting in performing the data analysis on measurements received by the computer system 34. Such programs can be executed on one or more microprocessors of the computer system 34. The computer 34 can also be used to store the measurement data of sorted and/or unsorted cells and to choose sort windows and appropriate Boolean combinations of windows to produce overall sorting protocols. The computer system 34 can further include a monitor 36 for viewing the operational status of the sorting system 10. The computer system 34 can also further include a keyboard 38, or any other type of input tool, for providing instructions to the computer system 34.)     
  determining a midpoint of a subset of the whole cell population; Splitting the cell population into part 1 and part 2 of the cell population to form a first split cell population; (The dividing of the fluid composition into multiple sort stages leads to a throughput capability that is essentially exponential.).
 WO 03/060486 A1 discloses determining a difference between a high expression level and a low expression level for a first measured marker in part 1 and part 2 of the split population; selecting and assigning to a node (Sorting modules) for the first measured marker the subset of the cell population that has the greatest difference between high expression level and low expression level in part 1 and part 2 of the split population (In a second example, for the system and method of the present invention could be used for high speed sorting of rare cell subpopulations from a general cell population.); 
 WO 03/060486 A1 discloses recursively and exhaustively applying steps to the whole population for each of a second measured marker through n measured markers (fluorescent markers); assigning to a second through n node (sorting modules) each subset of the cell population that has the greatest difference between a high level of expression and a low level of expression for the second marker through n marker until a pre-established cutoff point is reached (In an exemplary embodiment, the objects can be marked or labeled with two or more fluorescent markers that fluoresce as different wavelengths, where each marker can be specific for different structures in and/or on the object. In this example, the analyzer device 24 can include two or more exciters (e.g., light sources) that are each specifically tuned to specific wavelengths that cause each of the two or more fluorescent markers to fluoresce. Further in the exemplary embodiment, a detector in the analyzer device 24 (as will be discussed more fully herein) can be used to sense fluorescence from the objects as it occurs.); 
 	WO 03/060486 A1 discloses using the nodes constructing a statistical tree (Additionally, branching tree or recursive partitioning classification (e.g., both in terms of sort decision trees using methods such as Classification and Regression Tree (CART) statistical decision trees and in terms of actual physical sorting) methods can be employed so that much more sophisticated sorting decisions can be employed.); 
 	WO 03/060486 A1 discloses translating the statistical tree into a tree structure that traces cells of a particular phenotype manually by  splitting populations of measurable parameters of interest into subsets of the cell population (See Fig. 1A). 
WO 03/060486 A1 discloses identifying differences between the subsets of the cell population; and creating functional subpopulations of cells according to the amount of each measurable parameter/marker on the cell so that the cells in each functional subpopulation are more like each other than other cells (Preferably, using the fluid flow controllers and the analyzer devices of the present invention, there can be sequential and parallel identification and sorting of objects as they move along the pathways and through the branch points. For example, in sequential identification and sorting, a plurality of objects can be directed through a branch point of the one or more branch points prior to directing at least one object of the plurality of objects through a subsequent branch point. In other words, a sequential series of branch points can be used in directing the objects, where a branch point can be used to direct a plurality of objects before directing at least one of those objects through a subsequent branch point. The concept of series "stages" and parallel identification and sorting will be discussed in detail herein.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 8, 2022